     Case 2:18-cv-00960-JCM-BNW Document 19 Filed 08/09/19 Page 1 of 2



 1    FISHER &PHILLIPS LLP
      SCOTT M. MAHONEY,ESQ.
 2
      Nevada Bar No. 1099
 3
      300 S. Fourth Street
      Suite 1500
 4    Las Vegas, NV 89101
      Telephone: (702)252-3131
 5    E-Mail Address: smahoney,~i,fisl~erphilli s.conl
      Attorneys for Defendants
 6
      Ladah Law Firm and Ramzy Ladah
 7
                             UNITED STATES DISTRICT COURT
 s
                                    DISTRICT OF NEVADA
 9
      DEBORAH CARROLL,an individual;               ) Case No. 2:18-cv-00960-JCM-BNW
to
                              Plaintiff,           ) STIPULATION AND ORDER TO
11                                                   EXTEND DISPOSITIVE
      v.                                             MOTION DEADLINE
12
                                                        (FIFTH REQUEST)
13    LADAH LAW FIRM PLLC; and RAMZY
      LADAH;
14
                              Defendants
IS

I6
             The parties, by and through their respective counsel, hereby stipulate to extend
]7
      the dispositive motion deadline in this case to September 16, 2019. This is the third
18
      request for this extension since the official close of discovery, although two prior
l9
      requests were included in more general extensions of scheduling order deadlines.
20
             The extension is requested because Defendant, Ramzy Ladah, an attorney, will
21
      not be deposed in the case until August 20 due to various scheduling conflicts among
22
      the participants, as well as because of the birth of Mr. Ladah's child on August 6, and
23
      any dispositive motion could not be filed or responded to without Mr. Ladah's
24

25

26

27

28


      356379652
     Case 2:18-cv-00960-JCM-BNW Document 19 Filed 08/09/19 Page 2 of 2



 1    testimony.
 2     KEMP & KEMP                            FISHER & PHILLIPLLB'

 3

 4
       By: /s/ James P. Kemp, Esq.            B    /s/ S x~4          ev, Esq.
          7435 W. Azure Dr.                       300 South Fourth Street
 5        Suite 110                               Suite 1500
          Las Vegas, Nevada 89130                 Las Vegas, Nevada 89101
 6        Attorneys for Plaintiff                 Attorneys for Defendants
 7

 8
                                     IT IS SO ORDERED:

 9

10                                   UNITED STATES MAGISTRATE JUDGE
11                                            August 14, 2019
                                     Dated:
12

13

14

~s

16

17

1O



19

20

21

22

23

24

25

26

27

28

                                              -2—
      35637965.2
